DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, US Pub. No. 2019/0197284.
Regarding claim 1, Park teaches a display substrate (fig. 2, substrate 110), comprising: a substrate (substrate 110), an array structure layer disposed on the substrate (fig. 2, structure 310), a plurality of emitting units and a plurality of ultrasonic transducers disposed at intervals on a side of the array structure layer away from the substrate (fig. 2, OLED, transducers 210), wherein the ultrasonic transducers are disposed between adjacent emitting units (fig. 2, OLED, transducers 210), and the array structure layer comprises a transducer drive circuit connected to the ultrasonic transducers (fig. 2, driver 100), and the transducer drive circuit is configured to control the ultrasonic transducers to transmit ultrasonic waves and receive voltage signals generated by the ultrasonic transducers receiving ultrasonic echoes (fig. 2, element 510).
Regarding claim 2, Park teaches wherein the plurality of emitting units comprise a plurality of rows of emitting units extending along a first direction and disposed at intervals along a second direction and a plurality of columns of emitting units extending along the second direction and disposed at intervals along the first direction  (figs. 1A, 1B; [0050]); the ultrasonic transducers are disposed in a region surrounded by adjacent emitting unit rows and adjacent emitting unit columns; or, the ultrasonic transducers are disposed between adjacent emitting units in at least one row of the plurality of rows of the emitting units; or the ultrasonic transducers are disposed between adjacent emitting units in at least one column of the plurality of columns of the emitting units (figs. 1A, 1B, 3, UT, OLEDR, OLEDG, OLEDB).
Regarding claim 9, Park teaches wherein an emitting unit comprises a mini LED or uLED, and an ultrasonic transducer comprises a capacitive micromachined ultrasonic transducer ([0049-0050]).
Regarding claim 11, it is a display apparatus of claim 1 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 3-8, 10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combinations comprising the specific elements described in the dependent claims above.
Claims 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific method of manufacturing described in independent claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622